 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING,                                        Case No.: 3:19-CV-1031-DMS-AHG
12                                      Plaintiff,
                                                         ORDER:
13   v.
                                                         (1) RESETTING EARLY NEUTRAL
14   JS HOLDINGS, LLC,
                                                         EVALUATION CONFERENCE, and
15                                   Defendants.
                                                         (2) REGARDING EX PARTE
16
                                                         APPLICATION
17
                                                         [ECF No. 7]
18
19
           Previously, the Court vacated the Early Neutral Evaluation Conference due to a
20
     conflict with its calendar. See ECF No. 6. The Early Neutral Evaluation Conference is
21
     RESET on the calendar of Judge Goddard for September 3, 2019 at 2:00 p.m.
22
           Regarding Plaintiff Anton Ewing’s (“Plaintiff”) ex parte application, the Court
23
     notes that all attorneys are bound by the rules of professional responsibility and the
24
     Court’s order of civility. See CivLR 83.4. The Court declines to order further relief here.
25
     Additionally, regarding Plaintiff’s objection to ex parte communications, the Court
26
     declines to issue an advisory opinion on the matter. See, e.g., Flast v. Cohen, 392 U.S.
27
     83, 96 (1968) (“[T]he oldest and most consistent thread in the federal law of justiciability
28

                                                     1
                                                                              3:19-CV-1031-DMS-AHG
 1   is that the federal courts will not give advisory opinions[.]”); Maldonado v. Morales, 556
 2   F.3d 1037, 1044 (9th Cir. 2009) (“The role of the courts is neither to issue advisory
 3   opinions nor to declare rights in hypothetical cases, but to adjudicate live cases or
 4   controversies.”).
 5         The case will proceed as customary under the local rules.
 6
 7         IT IS SO ORDERED.
 8
 9   Dated: August 13, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                              3:19-CV-1031-DMS-AHG
